SUPPLEMENT DATED JANUARY 27, 2009 TO PROSPECTUS DATED MAY 1, 2008 FOR FUTURITY II PROSPECTUS DATED JULY 18, 2006 FOR FUTURITY FOCUS AND PROSPECTUSES DATED MAY 1, 2006 FOR FUTURITY ACCOLADE AND FUTURITY ISSUED BY SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.) SUN LIFE OF CANADA (U.S.) VARIABLE ACCOUNT F Allianz Global Investors Fund Management LLC is the new investment adviser for the OpCap Portfolios replacing OpCap Advisors LLC; NACM Small Cap Portfolio (sub-advised by Nicholas-Applegate Capital Management LLC). Please retain this supplement with your prospectus for future reference. Futurity
